Appeal dismissed. The plaintiffs in this case were the petitioners in Tranfaglia v. Building Commissioner of Winchester, ante, 495, in which they sought by petition for writ of mandamus the same ultimate relief they seek by their appeal in this case. It is settled that the plaintiffs had no remedy by way of appeal from the action of the building commissioner to the board of appeals, or by appeal, from the action of the board affirming the granting of the permit by the commissioner, to the Superior Court, or by resort to equity under the zoning enabling act, G. L. (Ter. Ed.) c. 40, §§ 25-30A, as inserted by St. 1933, c. 269, § 1, and that the only appropriate and effectual remedy open to the plaintiffs was mandamus. Tranfaglia v. Building Commissioner of Winchester, ante, 495. Petros v. Superintendent of Buildings of Lynn, ante, 368. The action of the board of appeals from which the plaintiffs appealed to the Superior Court, and thereafter from the action of that court to this court was a nullity. Since the rights of the plaintiffs as to the subject matter now before us have been fully-considered and determined in the mandamus proceedings, justice will be done in this case by the entry in this court, Appeal dismissed.